Appeal from a deeison and award of the Workmen’s Compensation Board. The Workmen’s Compensation Board has found claimant suffering from Caisson Disease arising from his occupation as a sand hog and has made an award. Although it is argued by appellants on appeal that there is no substantial evidence that he suffered Caisson Disease, a report of claimant’s physician is in the record expressing an unequivocal diagnosis of Caisson Disease; the first written report of the employer to the board was that the claim was “not controverted” on the merits. A specialist reporting to the carrier discussed the factors for and against a diagnosis of Caisson Disease, and came to the conclusion that “ the weight of evidence would be in favor of an idiopathic lesion”. We are not able to find in the record an unequivocal expression of opinion in this physician’s reports that claimant did not have Caisson Disease and the carrier did not offer to call him as a witness. With the claimant’s physician’s clear statement of a diagnosis of Caisson Disease in the record the medical question presented was an issue of fact. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.